      Case 5:15-cv-05764-BLF Document 115 Filed 07/08/19 Page 1 of 6



 1   Graham B. LippSmith, SBN 221984
     glippsmith@klwtlaw.com
 2   Celene Chan Andrews, SBN 260267
     candrews@klwtlaw.com
 3   Jaclyn L. Anderson, SBN 258609
     janderson@klwtlaw.com
 4   Frank A. Perez, SBN 305832
     fperez@klwtlaw.com
 5   KASDAN LIPPSMITH WEBER TURNER LLP
     360 East 2nd Street, Suite 300
 6   Los Angeles, California 90012
     Tel: 213-254-4800
 7   Fax: 213-254-4801

 8   Attorneys for Plaintiffs

 9   Andrew M. Unthank (pro hac vice)
     WHEELER TRIGG O’DONNELL LLP
10   370 Seventeenth Street, Suite 4500
     Denver, Colorado 80202
11   Telephone: (303) 244-1800
     Facsimile: (303) 244-1879
12   Email: unthank@wtotrial.com
13   Attorneys for Defendant
     Whirlpool Corporation
14

15                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16
     JULIE CORZINE, individually and on          Case No.: 5:15-cv-05764-BLF
17   behalf of all others similarly situated,
                                                 JOINT STIPULATION AND
18                          Plaintiff,           [PROPOSED] ORDER TO SHORTEN
                                                 TIME TO HEAR MOTION FOR
19          vs.                                  ORDER GRANTING PRELIMINARY
                                                 APPROVAL OF SETTLEMENT,
20   WHIRLPOOL CORPORATION, a                    CERTIFYING PROVISIONAL
     Delaware corporation; and DOES 1 through    SETTLEMENT CLASS, APPOINTING
21   50, inclusive,                              SETTLEMENT CLASS COUNSEL,
                                                 SETTING HEARING ON FINAL
22                          Defendants.          APPROVAL OF SETTLEMENT, AND
                                                 DIRECTING NOTICE TO THE CLASS
23                                               AND MOTION FOR LEAVE TO FILE
                                                 THIRD AMENDED COMPLAINT
24



                         JOINT STIPULATION AND [PROPOSED] ORDER
      Case 5:15-cv-05764-BLF Document 115 Filed 07/08/19 Page 2 of 6



 1    JOINT STIPULATION AND [PROPOSED] ORDER TO SHORTEN TIME TO HEAR

 2                        MOTION FOR PRELIMINARY APPROVAL AND

 3              MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT

 4

 5          Pursuant to Civil L.R. 6-1(b) and 6-2, this joint stipulation to shorten time for hearing:

 6   (1) Plaintiff’s unopposed Motion for Order Granting Preliminary Approval of Settlement,

 7   Certifying Provisional Settlement Class, Appointing Settlement Class Counsel, Setting Hearing

 8   on Final Approval of Settlement, and Directing Notice to the Class (“Motion for Preliminary

 9   Approval”) and (2) Plaintiff’s unopposed Motion for Leave to File Third Amended Complaint

10   is made and entered into between Plaintiff Julie Corzine (“Plaintiff’), individually and on behalf

11   of a nationwide Class, and Defendant Whirlpool Corporation (“Defendant”) (collectively

12   “Settling Parties”) as follows:

13          WHEREAS in May 2018, the Settling Parties negotiated and agreed to a settlement

14   that, if approved by the Court, will provide the proposed Class with non-defective replacement

15   parts and reimbursement for costs of repair for past and future leaks as more fully set forth in

16   the unopposed Motion for Preliminary Approval;

17          WHEREAS the Court stayed this action pending the Ninth Circuit’s en banc review of

18   its decision in In re Hyundai and Kia Fuel Economy Litigation, 881 F.3d 679 (9th Cir. Jan. 23,

19   2018), which concerned the appropriate choice-of-law analysis a district court must conduct as

20   part of the preliminary approval of nationwide class settlement of consumer protection claims

21   (see ECF No. 100);

22          WHEREAS on June 6, 2019, the Ninth Circuit decided and published its en banc

23   opinion, Espinosa v. Ahearn (In re Hyundai & Kia Fuel Econ. Litig.), Nos. 15-65014, 15-

24   56025, 15-56059, 15-56061, 15-56067, 2019 U.S. App. LEXIS 17047 (9th Cir. June 6, 2019);


                                                      1

                          JOINT STIPULATION AND [PROPOSED] ORDER
      Case 5:15-cv-05764-BLF Document 115 Filed 07/08/19 Page 3 of 6



 1          WHEREAS on or about July 8, 2019, concurrent with the filing of this Stipulation and

 2   Proposed Order, Plaintiff filed its Motion for Preliminary Approval and Motion for Leave to

 3   File Third Amended Complaint;

 4          WHEREAS no later than July 15, 2019, Whirlpool will file its memorandum in support

 5   of the Motion for Preliminary Approval;

 6          WHEREAS the allegations against Whirlpool in the operative Second Amended

 7   Complaint pertain only to a California class of individuals, whereas the Settlement Agreement

 8   anticipates releasing claims made on behalf of a nationwide class;

 9          WHEREAS the proposed Third Amended Complaint amends the class definition in

10   order to mirror the nationwide class definition in the Settlement Agreement and adds a cause of

11   action for violation of the Magnuson-Moss Warranty Act to cover non-California implied

12   warranty of merchantability claims released in the Settlement Agreement;

13          WHEREAS Defendant indicated it does not oppose the Motion for Leave to File Third

14   Amended Complaint and further that it will file its own memorandum in support of the Motion

15   for Preliminary Approval;

16          WHEREAS this case has been settled and stayed for over one year during the Ninth

17   Circuit’s en banc review of its decision in In re Hyundai and Kia Fuel Economy Litigation; and

18          WHEREAS the Settling Parties now seek to resolve the lawsuit in an expeditious and

19   mutually beneficial manner.

20

21          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED TO by and

22   between the Settling Parties that the Court advance the date of the hearings on Plaintiff’s

23   unopposed Motion for Preliminary Approval and unopposed Motion for Leave to File Third

24


                                                      2

                         JOINT STIPULATION AND [PROPOSED] ORDER
      Case 5:15-cv-05764-BLF Document 115 Filed 07/08/19 Page 4 of 6



 1   Amended Complaint to Thursday, July 18, 2019 at 9:00 a.m., or as soon as practicable for the

 2   Court.

 3            SO STIPULATED.

 4

 5   Dated: July 8, 2019                 KASDAN LIPPSMITH WEBER TURNER LLP

 6                                       By:     /s/ Graham B. LippSmith
                                                KENNETH S. KASDAN
 7                                              GRAHAM B. LIPPSMITH
                                                CELENE CHAN ANDREWS
 8                                              JACLYN L. ANDERSON
                                                FRANK A. PEREZ
 9                                              Attorneys for Plaintiff and the Proposed Class

10
     Dated: July 8, 2019                        WHEELER TRIGG O’DONNELL LLP
11
                                         By:     /s/ Andrew M. Unthank
12                                              ANDREW M. UNTHANK
                                                Attorneys for Defendant
13

14   APPROVED AND SO ORDERED:

15

16   DATED:                                                    .

17

18
                                                HON. BETH LABSON FREEMAN
19                                              UNITED STATES DISTRICT JUDGE

20

21

22

23

24


                                                   3

                        JOINT STIPULATION AND [PROPOSED] ORDER
      Case 5:15-cv-05764-BLF Document 115 Filed 07/08/19 Page 5 of 6



 1                                       CERTIFICATION

 2        Pursuant to Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of the

 3   accompanying JOINT STIPULATION AND [PROPOSED] ORDER TO SHORTEN

 4   TIME TO HEAR MOTION FOR ORDER GRANTING PRELIMINARY APPROVAL

 5   OF SETTLEMENT, CERTIFYING PROVISIONAL SETTLEMENT CLASS,

 6   APPOINTING SETTLEMENT CLASS COUNSEL, SETTING HEARING ON FINAL

 7   APPROVAL OF SETTLEMENT, AND DIRECTING NOTICE TO THE CLASS AND

 8   MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT has been obtained.

 9

10                                                /s/ Graham B. LippSmith
                                                 GRAHAM B. LIPPSMITH
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    4

                      JOINT STIPULATION AND [PROPOSED] ORDER
      Case 5:15-cv-05764-BLF Document 115 Filed 07/08/19 Page 6 of 6



 1
                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on July 8, 2019, I electronically filed the JOINT
 3   STIPULATION AND [PROPOSED] ORDER TO SHORTEN TIME TO HEAR

 4   MOTION FOR ORDER GRANTING PRELIMINARY APPROVAL OF

     SETTLEMENT, CERTIFYING PROVISIONAL SETTLEMENT CLASS,
 5
     APPOINTING SETTLEMENT CLASS COUNSEL, SETTING HEARING ON
 6
     FINAL APPROVAL OF SETTLEMENT, AND DIRECTING NOTICE TO THE
 7
     CLASS AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
 8
     with the Clerk of the Court, using the CM/ECF system, which will send notification of such
 9   filing to the counsel of record in this matter who are registered on the CM/ECF system to

10   receive service.

11
                                                    /s/ Graham B. LippSmith
12
                                                    GRAHAM B. LIPPSMITH
13

14

15

16

17

18

19

20

21

22

23

24


                                                     5

                        JOINT STIPULATION AND [PROPOSED] ORDER
